Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robin Lynn Evans appeals the district court’s order dismissing his civil complaint against Defendants and he has filed a motion for a stay pending appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Evans v. Elmer’s Prods., Inc., No. 5:11-cv-00180-RLV, 2014 WL 4446671 (W.D.N.C. Sept. 10, 2014). We deny Evans’ motion for a stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.